Opinion of the Court
Darden, Judge:
Evidence of Article 15 punishment was introduced after the court found the appellant guilty of robbery and assault with a deadly weapon committed on June 23, 1969. For the reasons stated in United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970), this was error. The nature of the inadmissible evidence, the seriousness of the offenses charged, and a comparison of the punishment resulting with the maximum that could have been imposed convince us that the military judge was uninfluenced by the Article 15 punishment in sentencing Mainard. Accordingly, we affirm the decision of the Court of Military Review.
Chief Judge Quinn concurs.